Name: Commission Regulation (EC) No 700/2002 of 24 April 2002 determining to what extent applications lodged in April 2002 for the right to import bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds can be met
 Type: Regulation
 Subject Matter: tariff policy;  means of agricultural production
 Date Published: nan

 Avis juridique important|32002R0700Commission Regulation (EC) No 700/2002 of 24 April 2002 determining to what extent applications lodged in April 2002 for the right to import bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds can be met Official Journal L 109 , 25/04/2002 P. 0021 - 0021Commission Regulation (EC) No 700/2002of 24 April 2002determining to what extent applications lodged in April 2002 for the right to import bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds can be metTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1081/1999 of 26 May 1999 opening and providing for the administration of tariff quotas for imports of bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds, repealing Regulation (EC) No 1012/98 and amending Regulation (EC) No 1143/98(1), as amended by Regulation (EC) No 1096/2001(2), and in particular Article 5 thereof,Whereas:(1) Article 9(1) of Regulation (EC) No 1081/1999 provides for a further allocation of quantities not covered by import licence applications at 15 March 2002.(2) Article 1 of Commission Regulation (EC) No 572/2002 of 3 April 2002 providing for a further allocation of import rights under Regulation (EC) No 1081/1999 for bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds(3) lays down the quantities of bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds that may be imported under special conditions until 30 June 2002.(3) The quantities for which import rights have been requested exceed the quantities available. A uniform percentage reduction in the quantities applied for should therefore be set in accordance with Article 9(8) and Article 5(2) of Regulation (EC) No 1081/1999,HAS ADOPTED THIS REGULATION:Article 1Each application for the right to import, lodged in accordance with Article 9 of Regulation (EC) No 1081/1999, shall be granted as follows:- 19,6206 % of the quantity requested for serial number 09.0001,- 11,1237 % of the quantity requested for serial number 09.0003.Article 2This Regulation shall enter into force on 25 April 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 April 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 131, 27.5.1999, p. 15.(2) OJ L 150, 6.6.2001, p. 33.(3) OJ L 87, 4.4.2002, p. 4.